        Case 4:19-cv-04890 Document 1 Filed on 12/17/19 in TXSD Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON, DIVISION

JASON NEISER AND KAREN NEISER                    §       CIVIL ACTION NO. ______
                                                 §
VS.                                              §
                                                 §
UNITED PROPERTY & CASUALTY                       §       JURY DEMANDED
INSURANCE COMPANY AND                            §



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that pursuant to 28 U.S.C. § § 1332, 1441 and 1446, Defendant UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“UPC”), removes the state court action

Cause No.2019-75681, Jason Neiser, et al v. United Property & Casualty Insurance Company,

pending in the 215 Judicial District Court of Harris County, Texas, pursuant to this Court’s diversity

jurisdiction, on grounds stated below:

                                            BACKGROUND

         1.        This matter arises from a suit to recover insurance policy benefits currently pending

in 215th Judicial District Court of Harris County, Texas. Pursuant to 28 U.S.C. § 1446(a) a copy of

all process, pleadings, and orders served upon and by the parties in the state court action are attached

and incorporated herein as Exhibit B.

         2.        Specifically, on November 15, 2019, Plaintiffs Jason Neiser and Karen Neiser

(“Plaintiffs”) filed their Original Petition in this matter in the 215 Judicial District Court of Harris

County, Texas, bearing Cause No.2019-75681 against Defendant UPC. See Plaintiffs’ Original

Petition, attached under Exhibit B.




4821-8761-4639.1
        Case 4:19-cv-04890 Document 1 Filed on 12/17/19 in TXSD Page 2 of 4



         3.        UPC was served with service of process and notice of Plaintiffs’ suit on November

18, 2019, and thereafter filed its Original Answer and Request for Disclosure asserting a general

denial and affirmative defenses on December 9, 2019. See Defendant’s Original Answer and Request

for Disclosure, attached under Exhibit B.

         4.        Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Jason Neiser and Karen Neiser (“Plaintiffs”)

through their attorney of record, and to the clerk of the 215th Judicial District Court of Harris

County, Texas.

         5.        Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal has been timely filed by

the Defendant within thirty (30) of service of the Plaintiffs’ lawsuit.

                                           EXHIBIT INDEX

              Exhibit A:          Index of Matters Being Filed;

              Exhibit B:          All executed process in this case, including a copy of the Plaintiff’s
                                  Original Petition, service of citation on United Property & Casualty
                                  Insurance Company and a copy of Defendant’s Original Answer

              Exhibit C:          List of all Counsel of Record

              Exhibit D:          Civil Cover Sheet

                                            JURISDICTION

         6.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter is

removed to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.




4821-8761-4639.1
        Case 4:19-cv-04890 Document 1 Filed on 12/17/19 in TXSD Page 3 of 4



         A. Diversity of Parties

         7.        In paragraphs 2 and 3 of their Original Petition, Plaintiffs pleaded that they reside and

are domiciled in Houston, Harris County, Texas. Thus, under 28 U.S.C. § 1332(a), Plaintiffs are

citizens of the State of Texas.

         8.        In contrast, Plaintiffs pleaded that UPC is a non-Texas company based in the State of

Florida. See Original Petition, Exhibit B. UPC is a foreign entity incorporated pursuant to the laws

of the State of Florida and does not have its principle place of business in Texas. Thus, under 28

U.S.C. § 1332(c) (1), UPC is a citizen of the State of Florida.

         9.        Therefore, there is complete diversity of citizenship between the Texas Plaintiffs and

the Florida Defendant pursuant to 28 U.S.C. § 1332(a).

         B. Amount in Controversy

         10.       Further, per the Original Petition, Plaintiffs seek “damages over $100,000 but not

more than $200,000.00.” Original Petition, Exhibit B, ¶ 36. Thus, the amount in controversy clearly

exceeds the $75,000 minimum required for removal 28 U.S.C. § 1332(b).

         11.       Based on the foregoing jurisdictional facts, removal based on this Court’s diversity

jurisdiction is proper.

                                              CONCLUSION

         12.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

                                                 PRAYER

         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further




4821-8761-4639.1
        Case 4:19-cv-04890 Document 1 Filed on 12/17/19 in TXSD Page 4 of 4



proceedings as though it had originated in this Court, and that this Court issue all necessary orders.

Defendant United Property & Casualty Insurance Company further prays that this Court grant any

and all such further relief to which it is entitled at law or in equity.

DATED DECEMBER 18, 2019.

                                                Respectfully submitted,

                                                LEWIS BRISBOIS BISGAARD & SMITH LLP



                                                By: /s/ Sarah R. Smith
                                                    Sarah R. Smith
                                                    Texas State Bar No. 24056346
                                                    Federal Bar No: 1196616
                                                    David Talbot
                                                    Texas State Bar No: 24037580
                                                    Federal Bar No: 34351
                                                    24 Greenway Plaza, Suite 1400
                                                    Houston, Texas 77046
                                                    Telephone: 713.659.6767
                                                    Facsimile: 713.759.6830
                                                    sarah.smith@lewisbrisbois.com
                                                    david.talbot@lewisbrisbois.com
                                                    ATTORNEYS FOR DEFENDANT,
                                                    UNITED PROPERTY & CASUALTY
                                                    INSURANCE COMPANY

                                  CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy
of the foregoing instrument has been delivered to all interested parties on 17th day of December,
2019, via e-filing addressed to:

         Daniel F. Crowder
         Crowder Law Firm
         5005 Riverway Dr., Suite 450
         Houston, Texas 77056
         dfcrowder@thecrowderlawfirm.com
         Attorneys for Plaintiffs

                                                        /s/ Sarah R. Smith
                                                        Sarah R. Smith



4821-8761-4639.1
